 

Exhibit 10.26

 

August 21, 2000

 

Mr. Jay L. Johnson

2300 E Street NW

Washington D.C. 20037

 

Dear Jay:

 

I am delighted to offer you the position of Senior Vice President at Dominion
Energy effective September 18, 2000.

 

Your annual base salary will be $275,000, paid monthly on or about the 25th of
the month. You are eligible to participate in the Company’s annual incentive
plan with a target award of 45% of your base salary. This target will be
pro-rated in your first year of employment. You will also receive 43,500 stock
options at the Fair Market Value of Dominion’s stock on September 18, 2000.
One-third of these options will vest immediately, one-third on January 1, 2001
and the final one-third on January 1, 2002.

 

You will receive 4 weeks of vacation per calendar year.

 

The Company has an excellent benefits package, a summary of which has been
provided to you. In addition you will receive the standard package of executive
benefits and perquisites including an Executive Continuity Agreement,
eligibility for participation in the Deferred Compensation Plan, a company
leased automobile and an annual allowance for financial planning expenses.

 

The Company’s retirement plan benefit is based on your age and qualifying years
of credited service in the plan. You will be provided with 20 years of credited
service after 10 years of actual continuous employment with the Company. In
addition, you are eligible to participate in the Company’s Executive
Supplemental Retirement Plan with full vesting after three years of employment.

 

I look forward to working with you. I would appreciate it if you would sign a
copy of this letter indicating your acceptance of its terms. Please return it to
Anne Grier in the enclosed envelope.

 

Sincerely yours,

 

 

 

Thomas F. Farrell, II

 

c:   Annetta Riekel

Anne M. Grier

 

 

Accepted:        /s/ Jay L. Johnson            

Date:      8/26/00            

Jay L. Johnson